Title: To James Madison from James Monroe, 6 March 1785
From: Monroe, James
To: Madison, James


Dear Sir
N. York. March 6. 1785.
The arrangment in our foreign affairs begins at length to assume some form. Upon whatever ground they were taken up for a considerable time, either with respect to France, Spn. or G. B., the same difficulties arose. If it was mov’d that Dr. Franklin be permitted agreeable to his request to retire home it was firmly oppos’d by R. Island [&] Massachussetts. If that a minister be appointed to Great Britain it was mov’d that those instructed to form commercl. treaties be instructed &c. It was argued on the other hand that our affairs with these courts stood on their own ground respectively and that negotiations with each seperately & at their respective capitals wod. be more eligible & likely to produce success. It was at length mov’d by Mr. Howell that a minister be appointed to represent [the] U. States at the Court of Great Britain and carried. Adams, R. R. Livings[ton] & Rutledge were put in nomination. It had been previously, with the ill-founded expectation of facilitating this measure, mov’d, by Mr. Pinckney “that the commns to foreign ministers unless renew’d by Congress shod. continue in force only for three years.” This was negativ’d; but being agn. renew’d by the mover & press’d upon Congress from other quarters was at length carried. Upon several ballots Adams had 5. votes, Livingston 4. & Rutledge 2., Jersey at length voted for Adams, having previously nominated & voted for Livingston, upon wh. Virga. & Maryld. joined in favr. of Adams & gave him his appointmt. Mr. Smith lately an aid to the general hath been since appointed secry. to the legation. A Mr. Trunbull of Connecticut was his only competitor. Had this affr. come on upon the first meeting of Congress at Trenton the event must have been the same. 5. States, the 4. Eastern & Pena. were decidedly in favr. of Adams in preference to any other person, Jersey was at first dispos’d to commit our for: business to Adams & Jefferson only, and wod. therefore have voted Adams to the above Court. He wod. of course had the majority in Congress & the expedience of the measure wod. have superseded any difficulties with respect to the man. I suppose Mr. Jefferson will shortly be appointed in the room of Dr. Franklin to the Court of France. Carmichael writes that some person in the character of Charge’ des affrs. will shortly be sent from Spn. instructed &c. so that the affrs. with Spn. will sleep till we hear further on the subject. I have recd. letters from Mr. Jefferson of the 10th of Novr. & 11. of Decr. last. In the former he considers war betwn. the Emperor & the Netherlands with their respective associates the Empress with the Emp: & France Prussia & the Porte with the Nether: as unavoidable. He considers the intermediate negotiation as an act only of the Imperial Courts to enable them to commence the campaign on better conditions; in the last he says the genl. opinion is there will be no war but that he sees no reason for it, except the indisposition of the Empress upon whose health the projects of the Emperor must depend. He believes that if it takes place Engld. will keep herself out of the scrape for the following reasons, 1. because she cannot borrow money to take part in it. 2. Ireland is likely to give her disturbance & 3. because her disputes with us are not settled by a full execution of the articles of the treaty and the hatred of her people towards us has arisen to such a height as to prepare their minds for a recommenc’ment of hostilities shod. their govt. find this desirable. “If the war takes place & the States have the direction of their commerce upon fœderal principles I shod. suppose, provided we settle our affrs. with Great Britain, it will be advantageous to us. Every divertion wh. it creates to the vessels of other power[s] from the business of commerce must form an additional demand for ours and admit us gradually into the carrying trade.[”] By his last letter I find that a correspondence had taken place between our ministers & the Duke of Dorset the B. minister at Paris upon the subject of a commercial treaty. His Grace makes a previous stipulation on the part of his court “that a minister instructed &ca. by Congress repair to London.” They say they are jointly authoriz’d to treat, that they have no objection that it shall be in London, from wh. I suspect they may be there at this time. The commn to Adams will perhaps find him there, but this will not give him powers singly to form a commercl. treaty.
The States of Mass: & N. York having previously agreed upon the members to constitute the Court enter’d also into a stipulation that the place of session shod. be determin’d by a majority of the States present in Congress. When brought before Congress, the Delegation of Mass: propos’d Wms.burg & that of N. Yk. Wilmington. The former had 5. votes & the latter 4. Of course the decision agreeably to the covenant enter’d into by the two States was in favr. of the former. N. York was dissatisfied with the decision. Mass: mov’d that the Presdt. forward the letters to the gentn. appointed, upon wh. the displeasure of N. York was discover’d. Mr. Williamson movd “that the decision of Congress by 5. States under the agreemt. of N. Y. & Mass: under the consideration wh. requires 7. in all cases except &c was void.” Whether the States of Mass: and N. Y: had independently of Congress the right of fixing the place & might chuse any intermediate plan, wh. shod. be obligatory on themselves & the Union, or whether Congress had the power of controul became the question. Whenever it came before them a decision of the main question was always evaded by those of order so that it was never taken. The two States at length agreed that whatever had been committed to the journals shod. be eras’d wh. was adm[it]ted. In this condition it remains. It is expected they will agree to some more northern position. I am dear Sir very respectfully yr. frnd. & ser.
Jas. Monroe
P. S. Since the appointmt. of Adams it seems generally agreed that some person shod. be sent to the Hague, but no one is yet thought of.
